Citation Nr: 0304421	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  98-02 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for residuals of a 
right eye injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Donnelly




INTRODUCTION

The appellant is a veteran who had active service from 
December 1955 to October 1957, and who had multiple periods 
of active duty for training (ACDUTRA) with the National Guard 
from December 1957 to August 1986.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a July 
1997 rating decision by the Roanoke, Virginia, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  When 
this case was previously before the Board in September 1999, 
the claims were found to be well-grounded, and they were 
remanded for further development.  In May 1999 the veteran 
testified at a Travel Board hearing before the undersigned at 
the RO.


FINDINGS OF FACT

1.  The veteran's diabetes mellitus was not first manifested 
while he was on active duty, and was not first manifested to 
a compensable degree within one year following discharge from 
a 90 day or more period of active duty; the evidence does not 
show a nexus between the diabetes and service.

2.  There is no competent evidence of current disability from 
a right eye injury in service.


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  Service connection for residuals of a right eye injury is 
not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been promulgated.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000. 

The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
The claims have now been considered on the merits.  The 
record includes service medical records, National Guard 
service records, VA treatment and examination reports, and 
private medical records.  The appellant was notified of the 
applicable laws and regulations.  The Board remand, the 
rating decision, the statement of the case, and the 
supplemental statement of the case have informed him what he 
needs to establish entitlement to the benefits sought and 
what evidence VA has obtained.  He was notified of the 
enactment and provisions of the VCAA, including of his and 
VA's relative responsibilities in development of evidence in 
a September 2002 supplemental statement of the case,.  
Further, the undersigned discussed exact evidentiary 
requirements and specified what steps VA would take during 
the May 1999 hearing.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Factual Background

Service medical records for the veteran's period of active 
duty from December 1955 to October 1957 are not available, 
and are presumed lost.  National Guard records reveal that 
the veteran had a period of ACDUTRA in June 1980.  A report 
of medical treatment notes that he sustained a conjunctival 
injury of the right eye when he walked into a branch at 
night.  The medical officer indicated that the injury was 
"not likely to result in a claim against the government for 
future medical care."  Periodic physical examinations, the 
last of which took place in January 1984, reported no vision 
defects.  The medical records are negative for any report of 
diabetes mellitus.
Private treatment records from April 1971 to March 1988 
reveal that diabetes mellitus was first diagnosed in April 
1971.  The veteran at that time described the onset of 
physical symptoms six months prior.  The diabetes was treated 
with insulin.

VA treatment records from April 1990 to June 1997 reveal 
continued treatment for diabetes mellitus and associated 
complications, including diabetic retinopathy and podiatry 
problems.  Numerous ophthalmologic evaluations noted 
defective vision of both eyes; the right eye was worse.  Some 
fibrous banding was identified in early treatment.  However, 
the examiners all attributed the vision defects to diabetic 
retinopathy or cataracts.  The veteran had several laser 
surgeries.  In July 1994, M.P., a VA physician, opined that 
the veteran was legally blind.  "The condition is due to 
diabetic retinopathy."  The veteran at no time reported a 
the June 1980 injury to his treating physicians.

In August 1997, M.P., M.D., a VA ophthalmologist, opined that 
based on "enclosed documentation' (the VA and private 
treatment records), diabetes was service-connected, as was 
the conjunctival injury to the right eye.  The doctor stated 
that because of all the treatment to the right eye, the scar 
from the June 1980 injury was no longer visible.  The doctor 
noted that diabetes was diagnosed in April 1971, while the 
veteran was a member of the National Guard.

A September 1997 opinion from a private physician stated that 
the veteran "developed diabetes in April 1971 while serving 
in the National Guard."  The physician indicated he was the 
veteran's medical officer from 1971 to 1994.

In May 1999, the veteran testified at a Board hearing at the 
RO.  He stated that while on night patrol on ACDUTRA, he was 
struck in the right eye with a branch.  He sought attention, 
and was treated for six days with patches and drops.  He 
testified that the earliest onset of diabetes was in April 
1971.

On April 2000 VA ophthalmologic examination, bilateral 
defective vision was noted, worse in the right eye.  There is 
no reference to a June 1980 right eye injury.  The diagnosis 
was endstage proliferative diabetic retinopathy in both eyes, 
with evidence of heavy panretinal photocoagulation and 
fibrotic scarring.  Neovascularization in both eyes was also 
noted.

On May 2002 VA ophthalmologic examination, defective vision 
was again noted in both eyes.  The right eye was worse.  
There is no reference to a traumatic injury to the right eye.  
Proliferative diabetic retinopathy was diagnosed.  The 
examiner also suspected glaucoma. 

On May 2002 endocrinology examination, it was noted that 
diabetes mellitus was diagnosed in April 1971.  The veteran 
controlled the diabetes with diet and insulin.  

Analysis

Service connection will be granted for a disability if it is 
shown that the veteran suffers from such disability and that 
it resulted from an injury suffered or disease contracted in 
line of duty, or from aggravation in line of duty of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Certain chronic disabilities, such as diabetes mellitus, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Diabetes mellitus

First, the Board notes that since the veteran's discharge 
from active duty in October 1957, his active service has 
consisted of short periods of ACDUTRA.   These consisted 
exclusively of annual two week periods.  At no time since 
October 1957 has the veteran served more than 16 consecutive 
days on active duty.  Regulations provide that the 
presumptive provisions for chronic diseases, including 
diabetes, are triggered when a veteran serves on active duty 
for 90 days or more.  38 C.F.R. § 3.307(a)(1).  Here, for the 
veteran to benefit from those provisions, diabetes must have 
been manifested to a compensable degree within one year of 
his 1957 separation from service.  His annual two week 
ACDUTRA periods do not trigger new presumptive periods.  
Because it is undisputed that the veteran's diabetes was not 
diagnosed until April 1971, and because the earliest reported 
symptoms of diabetes were in approximately November 1970, 
well beyond the one year period, presumptive service 
connection for diabetes is not applicable.  38 C.F.R. 
§ 3.307(a)(1) and (a)(3).

The veteran may still establish direct service connection for 
diabetes.  To do this, he must show, by competent evidence, 
that the disease was incurred coincident with his active 
service.  Diabetes was not diagnosed while the veteran was on 
active duty.  [The Board notes that service medical records 
from 1955 to 1957 are lost, and that there is a heightened 
duty to assist in such cases.  However, the critical fact 
that diabetes was first diagnosed in April 1971 is not in 
dispute.]  He was not on ACDUTRA in April 1971.  
Additionally, National Guard records show that he was not on 
ACDUTRA from October to December 1970, when symptoms 
apparently began.  One examiner opined that the veteran's 
diabetes was related to his National Guard service, but did 
not provide any rationale for that opinion.  It appears that 
the opinion is a temporal one; the veteran was a member of 
the National Guard when diabetes was diagnosed.  However, 
membership in the National Guard is not sufficient.  Service 
connection is granted for diseases incurred during active 
service, not mere membership.  38 U.S.C.A. § 101(16) and 
(21).

The Board remanded the case for clarification of the opinion 
and a summary of the reasons and bases, but the doctor who 
authored the opinion was apparently unavailable.  The veteran 
therefore was provided a new VA examination, and the examiner 
was asked to opine regarding the date of onset of diabetes.  
That examiner noted April 1971.

The preponderance of the evidence is against the veteran's 
claim of service connection for diabetes.  The sole medical 
opinion stating that diabetes is "service connected" is 
conclusory.  It provides no explanation of the rationale for 
the opinion, and is inconsistent with the fact that diabetes 
first appeared/was diagnosed while the veteran was not on 
active duty.  Hence it is not probative of the veteran's 
claim.  The evidence that opinion cites, in fact, supports 
the opposite conclusion.  Diabetes was diagnosed, and was 
first manifested by symptoms, outside of any period of active 
duty.  Although the veteran was a member of the National 
Guard during the period when diabetes was first diagnosed and 
manifested (April 1971 and approximately six months prior), 
he was not on active duty at any point during that period.  
The record provides no basis for a finding that diabetes 
mellitus was incurred or aggravated while the veteran was on 
active duty service.  Hence, service connection for diabetes 
mellitus must be denied.

Residuals of a right eye injury

Service connection may only be granted for a current 
disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Here, while there is evidence of an injury while the veteran 
was on ACDUTRA, there is no competent evidence of any 
residual disability.  Medical records contemporaneous with 
the conjunctival injury on ACDUTRA include an opinion that it 
was unlikely to result in any long-term disability, and 
periodic medical records, up to 1984, show no vision defect.  
Later treatment records from VA and private providers 
attribute the veteran's defective vision to proliferative 
diabetic retinopathy and cataracts.  One VA examiner did 
opine in August 1997 that a portion of the veteran's right 
eye vision defect was due to his June 1980 injury, but the 
same doctor had opined in July 1994 that diabetic retinopathy 
was responsible for the lost vision.  The most recent VA 
ophthalmologic examinations found vision loss due to diabetic 
retinopathy.  Glaucoma was also suspected.  

The preponderance of the evidence shows that the veteran's 
right eye vision defect is due to causes other than his July 
1980 in-service injury, it supports the conclusion that 
proliferative diabetic retinopathy has caused the loss of 
vision.  Hence, the preponderance of the evidence is against 
the claim that any right eye vision loss is due to injury on 
active duty.  As was discussed above, diabetes is not service 
connected.  Therefore its sequelae, (including diabetic 
retinopathy) may not be service-connected.


ORDER

Service connection for diabetes mellitus is denied.

Service connection for residuals of a right eye injury is 
denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

